Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there is a typo in instant Fig. 14, “baldder” should be “bladder”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
fixing means”; structure found in instant specification p. 4 line 31 through p. 5 line 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campo (WO2018167362; 9/20/2018) in view of McEwen (US 20070032818 A1; 2/8/2007). 
Regarding claim 1, Campo teaches a cuff-type monitoring device, for collecting cardiovascular data relating to an individual user (Abstract; Fig. 1), comprising a control unit housing and a cuff assembly coupled to the control unit housing (Fig. 1), the cuff assembly comprising, from an inner item to an outermost item, 
- an inflatable bladder (Fig. 1, bladder 53; p. 2 line 29), 

- an outer band (Fig. 1, 37; p. 13 line 11), 
wherein the cuff assembly is configured, in use, to surround an upper limb of the individual (Fig. 1), wherein the control unit housing comprises at least a pump configured to inflate the inflatable bladder (p. 10 lines 6-9).
Campo does not teach
- an intermediate sheet, 
wherein the intermediate sheet is made in an inextensible, i.e. non-stretchable, fabric and there is provided a border joint at least on three sides on a peripheral border of the inflatable bladder, the border joint joining and securing together the inflatable bladder, the intermediate sheet, and the outer band.
However, McEwen teaches in the same field of endeavor (Fig. 1; [0059]) an intermediate sheet (Fig. 4; [0042]), 
wherein the intermediate sheet is made in an inextensible, i.e. non-stretchable, fabric (interpreted in light of instant specification p. 10 lines 4-8 “nylon fabric”; McEwen Fig. 4; [0042] “Middle layer 46 is made of nylon cloth”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Campo to include this feature as taught by McEwen because this enables construction of reusable inflatable cuff ([0038]). 
The combination of Campo and McEwen teaches there is provided a border joint at least on three sides on a peripheral border of the inflatable bladder, the border joint 
Regarding claim 2, the combination of Campo and McEwen teaches the cuff assembly further comprises, as innermost item, an inner layer, configured to come in contact, directly or via a clothing, with the upper limb (Campo Fig. 1; Fig. 16; McEwen Fig. 3-4; [0042]), and wherein the border joint joins and secures said inner layer together with the inflatable bladder, the intermediate sheet, and the outer band (Campo Fig. 16; p. 15 lines 31-33; McEwen Fig. 3-4; [0044] “seal 50”).
Regarding claim 3, the combination of Campo and McEwen teaches wherein there is provided a first opening in the intermediate sheet and in the outer band to let the passage for at least one fluid port of the inflatable bladder (Campo Fig. 16; McEwen Fig. 4).
Regarding claim 4, the combination of Campo and McEwen teaches wherein the border joint is a border seam (BS) (Campo Fig. 16; p. 15 lines 31-33).
Regarding claim 5, the combination of Campo and McEwen inherently teaches wherein the intermediate sheet exhibits a Young modulus not less than 1 giga Pascals (interpreted in light of instant specification p. 10 lines 4-8 “nylon fabric”; McEwen Fig. 4; [0042] “Middle layer 46 is made of nylon cloth”; the prior art teaches the same structure and so inherently possesses the same mechanical properties). 
Regarding claim 6, in the combination of Campo and McEwen, Campo teaches further comprising an acoustic sensor coupled to the external wall of the cuff assembly and having a sensitive side oriented away from the internal wall of the cuff assembly (p. 14 line 16 “acoustic sensor 4”; Fig. 2, acoustic sensor 4). 
Regarding claim 7, in the combination of Campo and McEwen, Campo teaches further comprising a set of contact electrodes for electrocardiographic sensing, the set of contact electrodes comprising at least first and second contact electrodes for electrocardiographic sensing, the first electrode being arranged on the internal wall of the cuff assembly, the second electrode being arranged at an external wall of the control unit housing in a position easily accessible by a hand of the user (Fig. 16, electrodes 31, 33, 32; Fig. 11, 32; p. 2 lines 5-15).
Regarding claim 8, in the combination of Campo and McEwen, Campo teaches wherein the set of contact electrodes comprises a third contact electrode, arranged the internal wall of the cuff assembly (Fig. 16, electrodes 31, 33, 32).
Regarding claim 9, in the combination of Campo and McEwen, Campo teaches wherein the cuff holder is a resilient plastic sheet (p. 9 lines 30-33), with a first longitudinal end coupled to the control unit housing (p. 11 lines 18-21; Fig. 3, control unit 1) and a second end having a tapered end portion (note, this claim element interpreted in light of instant specification p. 4 line 6 “tapered end portion (decreasing thickness)”; Campo Fig. 10; p. 13 lines 10-17; the distal end has a single layer portion and so is thinner than the other end which has multiple layers).
Regarding claim 10, in the combination of Campo and McEwen, Campo teaches an attachment band, extending from the cuff assembly along a longitudinal direction (L), the attachment band being flexible and having fixing means configured to momentarily secure the attachment band to the outer band of the cuff assembly during a measurement cycle (Fig. 1; Fig. 3; Fig 10-11; Fig. 15-16; p. 2 line 32 to p. 3 line 8).
Regarding claim 11, in the combination of Campo and McEwen, Campo teaches connection wires to electrically couple one or more contact electrode or the acoustic sensor, or both, with the control unit housing (Fig. 16, 47, 48, 49; p. 15 lines 5-7, 18-19).
Regarding claim 12, in the combination of Campo and McEwen, Campo teaches wherein the control unit housing the attachment band and the cuff assembly have substantially the same height (H3,H7) along the transverse axis (W) (Fig. 16, H; p. 11 lines 23-25).
Regarding claim 13, in the combination of Campo and McEwen, Campo teaches wherein the control unit housing comprises a pneumatic unit (p. 10 lines 6-7) which comprises a discharge valve (p. 10 line 9 “release valve”), a check valve (p. 10 line 10 “check valve”), and a pressure sensor (p. 10 line 9 “pressure sensor”).
Regarding claim 14, in the combination of Campo and McEwen, Campo teaches wherein the control unit housing comprises an electronic controller configured to control the pneumatic unit (p. 10 lines 6-7 “controller”) and to determine at least the arterial pressure of the user (p. 1 lines 24-26 “arterial pressure”; p. 10 line 23 “blood pressure results”), an On/Off switch (p. 10 lines 13-15) and a display (p. 10 line 22-23 “display”).
Regarding claim 15, the combination of Campo and McEwen teaches an acoustic sensor coupled to the external wall of the cuff assembly and having a sensitive side oriented away from the internal wall of the cuff assembly (Campo p. 14 line 16 “acoustic sensor 4”; Fig. 2, acoustic sensor 4); and 

Regarding claim 16, the combination of Campo and McEwen teaches a set of contact electrodes for electrocardiographic sensing, the set of contact electrodes comprising at least first and second contact electrodes for electrocardiographic sensing, the first electrode being arranged on the internal wall of the cuff assembly, the second electrode being arranged at an external wall of the control unit housing in a position easily accessible by a hand of the user (Campo Fig. 16, electrodes 31, 33, 32; Fig. 11, 32; p. 2 lines 5-15); and 
- connection wires to electrically couple one or more of the contact electrodes with the control unit housing, whereby the connection wires are arranged at an outer zone of the bladder between the intermediate sheet and the outer band (Campo Fig. 16, 47, 48, 49; p. 15 lines 5-7, 18-19; McEwen Fig. 4; [0042]).
Regarding claim 17, the combination of Campo and McEwen teaches an acoustic sensor coupled to the external wall of the cuff assembly and having a sensitive side oriented away from the internal wall of the cuff assembly (Campo p. 14 line 16 “acoustic sensor 4”; Fig. 2, acoustic sensor 4); 
- a set of contact electrodes for electrocardiographic sensing, the set of contact electrodes comprising at least first and second contact electrodes for electrocardiographic sensing, the first electrode being arranged on the internal wall of the cuff assembly, the second electrode being arranged at an external wall of the 
- connection wires to electrically couple one or more of the contact electrodes and the acoustic sensor with the control unit housing, whereby the connection wires are arranged at an outer zone of the bladder between the intermediate sheet and the outer band (Campo Fig. 16, 47, 48, 49; p. 15 lines 5-7, 18-19; McEwen Fig. 4; [0042]).
Regarding claim 18, the combination of Campo and McEwen teaches a system for monitoring cardiovascular parameters of an individual user, comprising a device as defined in claim 1 (see claim 1 above), and a smartphone (E5) configured to run an application configured to enable the user to enter contextual data and to display at least cardiovascular parameters history for the individual user (Campo p. 5 lines 11-14).
Regarding claim 19, the combination of Campo and McEwen teaches an acoustic sensor coupled to the external wall of the cuff assembly and having a sensitive side oriented away from the internal wall of the cuff assembly (Campo p. 14 line 16 “acoustic sensor 4”; Fig. 2, acoustic sensor 4); and 
- connection wires to electrically couple the acoustic sensor with the control unit housing, whereby the connection wires are arranged at an outer zone of the bladder between the intermediate sheet and the outer band (Campo Fig. 16, 47, 48, 49; p. 15 lines 5-7, 18-19; McEwen Fig. 4; [0042]).
Regarding claim 20, the combination of Campo and McEwen teaches a set of contact electrodes for electrocardiographic sensing, the set of contact electrodes comprising at least first and second contact electrodes for electrocardiographic sensing, the first electrode being arranged on the internal wall of the cuff assembly, the second 
- connection wires to electrically couple one or more of the contact electrodes with the control unit housing, whereby the connection wires are arranged at an outer zone of the bladder between the intermediate sheet and the outer band (Campo Fig. 16, 47, 48, 49; p. 15 lines 5-7, 18-19; McEwen Fig. 4; [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JONATHAN T KUO/Primary Examiner, Art Unit 3792